REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the 112 (a) scope of enablement rejection of claims 1-11 have been fully considered. The 112 (a) rejection of claims 1-2 and 5-6 are withdrawn. The 112 (a) rejection of claims 3-4 and 7-11 are moot as the claims are cancelled. Note that the rejection is withdrawn in view of Applicant’s amendment to the claims which now requires the brain microvascular endothelial cells to be cultured on a temperature responsive culture vessel (claim 1) and the immortalized astrocytes, pericytes, and brain microvascular endothelial cells to be conditionally immortalized by introduction of a temperature sensitive SV40 large T antigen intro primary astrocytes, pericytes and brain microvascular endothelial cells, respectively (claim 1, claim 5 and claim 6). 
As explained in ‘Remarks’, Applicant argues that when a temperature responsive culture vessel is utilized, a specific temperature (~ 20 ̊C ) is not critical.  Indeed, para. 39 of the PgPub explains that a temperature-responsive culture vessel, whose surface is coated with a temperature-responsive material in a layer state, has a hydrophobic culture surface at an ordinary culture temperature (e.g., 20° C. or higher), and thus, the cells can stably adhere onto the surface. As the temperature is decreased (e.g., a temperature lower than 20° C.), the culture surface of the temperature-responsive culture vessel becomes hydrophilic, and as a result, the cells can be easily recovered in the state of a sheet, while retaining the extracellular matrix, without performing special treatments (e.g., a trypsin treatment). This argument is found persuasive and as such the requirements for a specific temperature in independent claim 1 (c), 20  ̊C,  is withdrawn. Furthermore, in view of the requirement that cells of the blood brain barrier be immortalized via introduction of a temperature sensitive SV40 large T antigen, the requirements for these cells to be cultured or co-cultured at specific temperatures in independent claim 1 (32° C to 34° C and 35° C to 38° C) is also withdrawn. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632